DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) was submitted on 12/01/2020 and 09/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “The CSI-RS used for beam training is dynamically sent ... , and therefore, flexibility and efficiency of beam training are improved” (last two lines) which refer to purported merits of the invention. See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Beam training based on sidelink control information and channel state information reference signal in device-to-device communications”.

Claim Objections
Claims 7 and 14 
Claim 7 recites, “the scrambling identity” (line 3). It is suggested to replace it with “a scrambling identity” for avoiding potential antecedent basis issue. Claim 14 is objected to at least based on a similar rational applied to claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3, 6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017193773 (hereinafter “WO’773”) in view of Akoum et al (US Publication No. 2019/0089442) and further in view of Lin et al (US Publication No. 2018/0198583).
Note 1: WO’773 was cited by the applicant in the IDS received on 12/01/2020. 
Note 2: Lin claims priority of US Provisional Application No. 62/443,291filed on 01/06/2017, thus Lin is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 12/01/2017. 

Regarding claim 1, WO’773 teaches, a beam training method [FIG. 8; see, page 9 of English translation copy of WO’773, a method by performed by UE_1 for training signals in each transmit beam direction], wherein the method comprises: 
sending, by a first communications device [FIG. 8; see, page 9 of English translation copy of WO’773, by the UE_1], sidelink control information (SCI) to a second communications device [FIG. 8; see, page 9 of English translation copy of WO’773, at step 804, the UE_1 (i.e., first communications device) notifies UE_2 (i.e., second communications device) of corresponding reference signal configuration (i.e., sidelink control information; note that a link between the two UEs is considered as a sidelink]; and 
sending, by the first communications device, at least one RS to the second communications device [FIG. 8; see, page 9 of English translation copy of WO’773, at step 801, (the UE_1) transmits training signals such as sounding reference signals, demodulation reference signals, etc. (i.e., at least one RS) to the UE_2], wherein the at least one RS is used by the second communications device to determine that a beam set corresponding to a subset in the at least one RS [FIG. 8; see, page 9 of English translation copy of WO’773, at step 802, (the UE_2) obtains/determines an optimal transmit beam set after measurement (from the training signal); note that the training signal is used by the UE_2 to determine the optimal transmit beam set; note that since the optimal transmit beam set (i.e., beam set) is determined from the reference signals of the training signals, it should correspond to at least one (i.e., a subset) of the reference signals of the training signals; further see, page 6, selects beams with the best and better reception quality according the measurement] is a beam set for communication between the second communications device and the first communications device [FIG. 8; see, page 9 of English translation copy of WO’773, at step 804, the optimal transmission beam set for communication between the UE_2 and the UE_1].
Although WO’773 teaches, “at least one reference signal (RS)” and “a reference signal (RS)” and “determine that a beam set corresponding to a subset in the at least one RS is a beam set for communication between the second communications device and the first communications device” as set forth above, WO’773 does not explicitly teach (see, emphasis), the reference signal is a channel-state information reference signal (CSI-RS),  ... determine that a beam corresponding to a CSI-RS with highest signal strength is a beam for communication .
However, Akoum teaches, a first communications device sends a channel state information-reference signal (CSI-RS) to a second communications device [¶0043, gNodeB issues a CSI-RS as a reference signal 206 which can be received by UE], and determine that a beam corresponding to a CSI-RS with highest signal strength is a beam for communication [¶0049, at 308, (the UE) reports/determines a beam (index) with highest reference signal above the threshold and the beam is for communication].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 to include “channel-state information reference signal (CSI-RS)“ and “determine that a beam corresponding to a CSI-RS with highest signal strength is a beam for communication” as taught by Akoum, because it would provide the system with the enhanced capability of allowing for efficient beam report along with synchronization signals [¶0015 of Akoum]. 

control information is used to instruct a first communications device to send at least one reference signal (RS) to a second communications device; sending ... at least one RS to the second communications device based on the control information.
However, Lin teaches, control information is used to instruct ... send at least one reference signal (RS) to a second communications device [FIG. 10; ¶0076-0079, trigger (signal) is used to instruct (base station) to transmit an a beam reference signal to UE] (US Pro. App. No.: 62/443,291, see page 6 of the specification); sending ... at least one RS to the second communications device based on the control information [FIG. 10; ¶0050 and 0076-0079, (the base station) transmits the reference signal to the UE based on the trigger signal; note that the trigger signal (transmitted with the beam reference signal) indicates which beam(s) the beam reference signal is transmitted] (US Pro. App. No.: 62/443,291, see page 6 of the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 in view of Akoum to include “control information is used to instruct a first communications device to send at least one reference signal (RS) to a second communications device; sending ... at least one RS to the second communications device based on the control information” as taught by Lin, because it would provide the system with the enhanced capability of providing more explicit information to trigger the reference signal [¶0062 of Lin] (US Pro. App. No.: 62/443,291, see page 6 of the specification). 

Regarding claim 2, although WO’773 teaches, receiving, by the first communications device, feedback information sent by the second communications device [FIG. 8; see, page 9 of English translation copy of WO’773, step 803, the UE_1 (i.e., first communication device) is notified/receives of the optimal transmit beam set (i.e., feedback information), WO’773 does not explicitly teach (see, emphasis), the feedback information comprises at least one of an identifier of the beam corresponding to a RS with the highest signal strength.  
	However, Akoum teaches, feedback information comprises at least one of an identifier of the beam corresponding to a RS with the highest signal strength [¶0049 and 0054, reports by the UE includes a beam index corresponding to the maximum RSRP and the CSI-RS]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 to include “feedback information comprises at least one of an identifier of the beam corresponding to a RS with the highest signal strength” as taught by Akoum, because it would provide the system with the enhanced capability of allowing for efficient beam report along with synchronization signals [¶0015 of Akoum].

Regarding claim 3, WO’773 teaches, wherein the SCI comprises at least one of transmission information of the CSI-RS [FIG. 8; see, page 9 of English translation copy of WO’773, the reference signal configuration includes resource allocation information of the reference signals], and the transmission information of the CSI-RS comprises at least one of time-frequency resource information of the CSI-RS [FIG. 8; see, page 9 of English translation copy of WO’773, the resource allocation information of the reference signals includes information in the time and frequency domains used by the reference signals].  

Regarding claim 6, although WO’773 teaches, “the SCI”; WO’773 in view of Akoum teaches, the CSI-RS is further used for channel measurement [see, ¶0041-0043 of Akoum, CSI-RS is used for channel measurement by measuring a signal strength of a beam corresponding to the CSI-RS]; and WO’773 further teaches, the RS is used for at least one of channel measurement and beam training [FIG. 8; see, page 9 of English translation copy of WO’773, at step 802, (the UE_2) obtains/determines an optimal transmit beam set after measurement (from the training signal); note that the training signal (i.e., RS) is used by the UE_2 to determine the optimal transmit beam set (i.e., channel measurement and beam training)], WO’773 in view of Akoum does not explicitly teach (see, emphasis), the second indication information is used to indicate that the CSI-RS is used for at least one of channel measurement and beam training.
However, Lin further teaches, the second indication information is used to indicate that an RS is used for at least one of channel measurement and beam training [FIG. 10; ¶0049-0050 and 0076-0079, the information on which beams the beam reference signal is transmitted (i.e., second indication information) of the trigger signal is used to indicate that the beam reference signal is used for measurement] (US Pro. App. No.: 62/443,291, see page 6 of the specification).

Regarding claim 7, although WO’773 teaches, the SCI comprises configuration information of an RS [FIG. 8; see, page 9 of English translation copy of WO’773, at step 804, the reference signal configuration corresponding to a reference signal] and Akoum teaches, the RS is a CSI-RS [¶0043] as set forth above in claim 1, and WO’773 further teaches, the configuration information of the RS comprises at least one of an antenna port [FIG. 8; see, page 10 of English translation copy of WO’773, at step 804, the reference signal configuration corresponding to a reference signal includes configuration of antenna port], and Akoum teaches, the RS is a CSI-RS [¶0043], WO’773 in view of Akoum does not explicitly teach (see, emphasis),  the configuration information ... is preconfigured by a base station and sent to the first communications device.
preconfigured by a base station and sent to the first communications device [¶0062 and 0076-0079, a base station sends a trigger to UE (i.e., first communication device), and the trigger indicates which beam(s) the beam reference signal is transmitted; note that the trigger (signal) is preconfigured by the base station since the base station decide which beam requires a beam reference signal which is interpreted as the trigger signal is determined/preconfigured by the base station] (US Pro. App. No.: 62/443,291, see page 6 of the specification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 in view of Akoum to include “configuration information ... is preconfigured by a base station and sent to the first communications device” as taught by Lin, because it would provide the system with the enhanced capability of providing more explicit information to trigger the reference signal [¶0062 of Lin] (US Pro. App. No.: 62/443,291, see page 6 of the specification). 

Regarding claim 8, WO’773 teaches, a beam training method [FIG. 8; see, page 9 of English translation copy of WO’773, a method by performed by UE_1 for training signals in each transmit beam direction], wherein the method comprises: 
receiving, by a second communications device [FIG. 8; see, page 9 of English translation copy of WO’773, by the UE_2], sidelink control information (SCI) sent by a first communications device [FIG. 8; see, page 9 of English translation copy of WO’773, at step 804, the UE_2 (i.e., second communications device) is notified by the UE_1 (i.e., first communications device) of corresponding reference signal configuration (i.e., sidelink control information; note that a link between the two UEs is considered as a sidelink]; 
receiving, by the second communications device [FIG. 8; see, page 9 of English translation copy of WO’773, by the UE_2], the at least one RS sent by the first communications device [FIG. 8; see, page 9 of English translation copy of WO’773, at step 801, (the UE_1) transmits training signals such as sounding reference signals, demodulation reference signals, etc. (i.e., at least one RS) to the UE_2]; and 
determining, by the second communications device [FIG. 8; see, page 9 of English translation copy of WO’773, by the UE_2], that a beam corresponding to a RS with highest signal strength in the at least one RS [FIG. 8; see, page 9 of English translation copy of WO’773, at step 802, (the UE_2) obtains/determines an optimal transmit beam set after measurement (from the training signal); note that the training signal is used by the UE_2 to determine the optimal transmit beam set; further note that since the optimal transmit beam set (i.e., beam set) is determined from the reference signals of the training signals, it should correspond to at least one (i.e., a subset) of the reference signals of the training signals; further see, page 6, selects beams with the best and better reception quality according the measurement] is a beam for communication between the second communications device and the first communications device [FIG. 8; see, page 9 of English translation copy of WO’773, at step 804, the optimal transmission beam set for communication between the UE_2 and the UE_1].  
Although WO’773 teaches, “at least one reference signal (RS)” and “a reference signal (RS)” and “determine that a beam set corresponding to a subset in the at least one RS is a beam set for communication between the second communications device and the first communications device” as set forth above, WO’773 does not explicitly teach (see, emphasis), the reference signal is a channel-state information reference signal (CSI-RS),  ... determine that a beam corresponding to a CSI-RS with highest signal strength is a beam for communication .
However, Akoum teaches, a first communications device sends a channel state information-reference signal (CSI-RS) to a second communications device [¶0043, gNodeB issues a CSI-RS as a reference signal 206 which can be received by UE], and determine that a beam corresponding to a CSI-RS with highest signal strength is a beam for  [¶0049, at 308, (the UE) reports/determines a beam (index) with highest reference signal above the threshold and the beam is for communication].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 to include “channel-state information reference signal (CSI-RS)“ and “determine that a beam corresponding to a CSI-RS with highest signal strength is a beam for communication” as taught by Akoum, because it would provide the system with the enhanced capability of allowing for efficient beam report along with synchronization signals [¶0015 of Akoum]. 
Although WO’773 in view of Akoum teaches, “receiving... sidelink control information (SCI) sent by a first communications device” and “receiving, by the second communications device, at least one CSI-RS” as set forth above, WO’773 does not explicitly teach (see, emphasis),  
control information is used to instruct a first communications device to send at least one reference signal (RS) to a second communications device; receiving ... at least one RS based on the control information.
However, Lin teaches, control information is used to instruct ... send at least one reference signal (RS) to a second communications device [FIG. 10; ¶0076-0079, trigger (signal) is used to instruct (base station) to transmit an a beam reference signal to UE] (US Pro. App. No.: 62/443,291, see page 6 of the specification); receiving ... at least one RS based on the control information [FIG. 10; ¶0050 and 0076-0079, (the base station) transmits the reference signal to the UE based on the trigger signal; note that the trigger signal (transmitted with the beam reference signal) indicates which beam(s) the beam reference signal is transmitted] (US Pro. App. No.: 62/443,291, see page 6 of the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 in view of Akoum to include “control information is used to instruct a first communications device to send at least one reference signal (RS) to a second communications device; receiving ... at least one RS based on the control information” as taught by Lin, because it would provide the system with the enhanced capability of providing more explicit information to trigger the reference signal [¶0062 of Lin] (US Pro. App. No.: 62/443,291, see page 6 of the specification).

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 3.


Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 15, WO’773 teaches, a channel measurement method [FIG. 8; see, page 9 of English translation copy of WO’773, a method by performed by UE_1 for training signals after channel measurement], wherein the method comprises: 
sending, by a first communications device [FIG. 8; see, page 9 of English translation copy of WO’773, by the UE_1], sidelink control information (SCI) to a second communications device [FIG. 8; see, page 9 of English translation copy of WO’773, at step 804, the UE_1 (i.e., first communications device) notifies UE_2 (i.e., second communications device) of corresponding reference signal configuration (i.e., sidelink control information; note that a link between the two UEs is considered as a sidelink]; and 
[FIG. 8; see, page 9 of English translation copy of WO’773, at step 801, (the UE_1) transmits training signals such as sounding reference signals, demodulation reference signals, etc. (i.e., at least one RS) to the UE_2], wherein the at least one RS is used by the second communications device to perform channel measurement [FIG. 8; see, page 9 of English translation copy of WO’773, at step 802, (the UE_2) obtains/determines an optimal transmit beam set after measurement (from the training signal); note that the training signal is used by the UE_2 for channel measurement].  
Although WO’773 teaches, “at least one reference signal (RS)” and “a reference signal (RS)” as set forth above, WO’773 does not explicitly teach (see, emphasis), the reference signal is a channel-state information reference signal (CSI-RS).
However, Akoum teaches, a first communications device sends a channel state information-reference signal (CSI-RS) to a second communications device [¶0043, gNodeB issues a CSI-RS as a reference signal 206 which can be received by UE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 to include “channel-state information reference signal (CSI-RS)“” as taught by Akoum, because it would provide the system with the enhanced capability of allowing for efficient beam report along with synchronization signals [¶0015 of Akoum]. 
Although WO’773 in view of Akoum teaches, “sending ... sidelink control information (SCI) to the second communications device” and “sending, by the first communications device, at least one CSI-RS to the second communications device” as set forth above, WO’773 in view of Akoum does not explicitly teach (see, emphasis), 
control information is used to instruct a first communications device to send at least one reference signal (RS) to a second communications device; sending ... at least one RS to the second communications device based on the control information.
instruct ... send at least one reference signal (RS) to a second communications device [FIG. 10; ¶0076-0079, trigger (signal) is used to instruct (base station) to transmit an a beam reference signal to UE] (US Pro. App. No.: 62/443,291, see page 6 of the specification); sending ... at least one RS to the second communications device based on the control information [FIG. 10; ¶0050 and 0076-0079, (the base station) transmits the reference signal to the UE based on the trigger signal; note that the trigger signal (transmitted with the beam reference signal) indicates which beam(s) the beam reference signal is transmitted] (US Pro. App. No.: 62/443,291, see page 6 of the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 in view of Akoum to include “control information is used to instruct a first communications device to send at least one reference signal (RS) to a second communications device; sending ... at least one RS to the second communications device based on the control information” as taught by Lin, because it would provide the system with the enhanced capability of providing more explicit information to trigger the reference signal [¶0062 of Lin] (US Pro. App. No.: 62/443,291, see page 6 of the specification). 

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017193773 (hereinafter “WO’773”) in view of Akoum et al (US Publication No. 2019/0089442) and further in view of Lin et al (US Publication No. 2018/0198583) and further in view of Lee et al (US Publication No. 2018/0270812).

Regarding claim 4, although WO’773 in view of Akoum teaches, “the SCI”, “the second communications device to send feedback information” and “the CSI-RS is received” as set forth above in claim 2, WO’773 in view of Akoum and Lin does not explicitly teach (see, emphasis), control information comprises a time offset K, the time offset K is used to instruct the second communications device to perform an action in a Kth subframe after a subframe in which a signal is received, and K is an integer greater than or equal to 0.  
	However, Lee teaches, control information comprises a time offset K, the time offset K is used to instruct a second communications device to perform an action in a Kth subframe after a subframe in which a signal is received, and K is an integer greater than or equal to 0 [¶0118, RRC message includes a N value as SPS time offset, the SPS time offset with N value is used by UE to activate SPS transmission in a Nth subframe from the subframe where the SPS activation command is received, and N is an integer greater than or equal 0]. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of WO’773 in view of Akoum and Lin to include “control information comprises a time offset K, the time offset K is used to instruct a second communications device to perform an action in a Kth subframe after a subframe in which a signal is received, and K is an integer greater than or equal to 0” as taught by Lee, because it would provide the system with the enhanced capability of reducing latency for delay critical data [¶0005 of Lee].

Regarding claim 5, WO’773 teaches, wherein the SCI comprises first indication information [FIG. 8; see, page 9 of English translation copy of WO’773, the reference signal configuration includes configuration information of the reference signals and resource allocation information of the reference signals] and WO’773 in view of Akoum, Lin and Lee teaches, “send the feedback information in the K-th subframe” in as set forth above in claim 4, WO’773 in view of Akoum does not explicitly teach (see, emphasis), the first indication information is used to instruct the second communications device to send the feedback information on a time-frequency resource.
	However, Lin teaches, first indication information is used to instruct a second communications device to send feedback information on a time-frequency resource [FIG. 10; ¶0049-0050 and 0076-0079, the information on which beams the beams reference signal is transmitted (i.e., first indication information) of the trigger signal is used to instruct the UE to measure the beam reference signal and report the measurement result; note that sending a signal is transmitted via a resource of time-frequency resource] (US Pro. App. No.: 62/443,291, see page 6 of the specification).

 Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 4. 

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Kang et al (US Publication No. 2020/0389220) [FIG. 12; ¶0143-0419]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469